Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the potential reader in claim 1, line 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the judgement unit in claim 1, line 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the moving device in claim 16, lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Therefore, the moving device in claim 18, lines 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Such claim limitation are: 
Regarding claim 1, line 11, judgement unit .
Judgement unit is interpreted as a processor or cpu and its equivalents, see instant application par. 19.
Regarding claim 16, lines 1-2, moving device. The specification fails to suggest what the moving device is and its equivalents. Moving device itself is is not a well-known device no evidence on the record establishes that it is a well-known device,  applicant does not provide any reasonably details to establish what the moving device is. 
Regarding claim 18, line 1, moving device. The specification fails to suggest what the moving device is and its equivalents. Moving device itself is is not a well-known device no evidence on the record establishes that it is a well-known device,  applicant does not provide any reasonably details to establish what the moving device is.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, line 2, the metes and bounds of “nth” is unclear. “nth” is not defined.
Regarding claim 3, line 3, the metes and bounds of “nth” is unclear. “nth” is not defined.
Regarding claim 4, line 2, the metes and bounds of “nth” is unclear. “nth” is not defined.
Regarding claim 5, line 2, the metes and bounds of “nth” is unclear. “nth” is not defined.
Regarding claim 6, lines 2 and 3, the metes and bounds of “nth” is unclear. “nth” is not defined.
Claim limitation “ moving device” in claims 16 and 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, (ii) the structure described in the specification does not perform the entire function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 17 is rejected for being dependent on rejected base claim.

Allowable Subject Matter
Claims 1,2,7-15 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 

a short circuit test unit including a plurality of output ports electrically connected to the row of first contacts and a plurality of input ports electrically connected to the row of second contacts; 
a potential reader configured to read a potential level of each of the plurality of input ports; and 
a judgment unit configured to determine whether or not a quality of the flexible flat cable is qualified according to the potential level of each of the input ports, the judgment unit determines that the quality of the flexible flat cable is qualified if the potential level of each of the input ports is equal to a high level output by each of the output ports as claimed in combination with all other limitations of claim 1.

Prior art:
	Shu (CN 100529779 C) teach the ribbon cable short circuit tester, wherein the switching device is a double-pole double-throw switch, which comprises the first contact and the second contact, the third contact, the fourth contact and the fifth contact; the first contact joint the anode of open circuit indicating lamp, the second contact connected with the open circuit indicator lamp cathode, the third contact connected to the fourth pin of the first connection interface, cathode of anode of the fourth contact connected with the short circuit indicator lamp, the fifth contact is connected with the short circuit indicator lamp.
Shu does not teach the limitations above.

	Peppler et al. (US 4285118) each he present invention relates to an apparatus for assembling electrical connectors on multi-conductor flat flexible cable and in particular to an 
	Peppler et al. does not teach the limitations above.
	Zhang et al. (CN 106249094 A) teach automatic cycle testing each flat cable and judge whether there is short circuit or open circuit conditions such as a level of two end of flat cable, a test result can be displayed by the liquid crystal display.
Zhang et al. does not teach the limitations above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858